DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “third-party application layer unit”, “network capability exposure layer unit”, “network element layer unit”, “computing capability exposure layer unit”, and “physical device layer unit” in claims 8-18.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “third-party application layer unit” is described on paragraph [0032] of the specification. “Network capability exposure layer unit” is described on paragraph [0034] of the specification. “Network element layer unit” is described in paragraph [0037] of the specification. “Computing capability exposure layer unit” is described in paragraph [0035] of the specification. “Physical device layer unit” is described in paragraph [0036].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, Sunghoon (hereinafter KIM) US 2019/0020549 A1.
Regarding claim 1, KIM teaches:
A network capability exposure method applied to a network capability exposure device (KIM, paragraph [0036], see network exposure function and service capability exposure function on an application server), comprising: 
receiving a service request sent by a third-party device (KIM, paragraph [0056], see third party application server requests to the network exposure function management); 
determining a type of a network capability required according to the service request (KIM, paragraph [0057], see sending of terminal ID to determine application program interface, network slice, and serving location); 
determining a computing task matching the type of the network capability required (KIM, paragraph [0057], see selecting network exposure function that can use the corresponding application program interface); 
determining computing resources exposed by at least one physical device (KIM, paragraph [0058], see selecting network exposure function based on available load and by serving area; paragraph [0059], see RESTFUL format wherein network structure is built into address assigned resources to be used as a network exposure function; noted: implicitly teaches a determination of the available resources which would include computing resources); 
obtaining a computing resource exposure result based on the computing task and the computing resources exposed by the at least one physical device (KIM, paragraph [0057] and [0058], see selection of network exposure function based on parameters; paragraph [0059], see RESTFUL format wherein network structure is built into address assigned resources to be used as a network exposure function; noted: selection of the network exposure function implicitly teaches obtaining it and selected network exposure function is based on the available load and serving area); 
acquiring a network capability corresponding to the type of the network capability and the computing resource exposure result (KIM, paragraph [0058]-[0059], see forwarding of request to the different network exposure functions based on the selection based on parameters; paragraph [0060], see NEF management controller determining use of NEF based on location and RESTFUL ID); and 
providing the network capability to the third-party device (KIM, paragraph [0063], see response message forwarded to application server which is in communication with the terminal).
Regarding claim 19, KIM teaches:
A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores computer instructions, and the computer instructions being used to make the computer execute the network capability exposure method according to claim 1 (KIM, paragraph [0033], see computer instructions may be stored in a non-transitory computer readable memory that can direct a computer to function in a particular manner).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the claim recites a scale-free network model for use with an adaptive capability exposure interface which provides networking information to the third-party device that is not clearly disclosed in the prior art.
Regarding claim 3, the claim recites a pre-training network capability exposure model that is not clearly disclosed in the prior art
Regarding claim 4 and 5, the claims depend on claim 3 addressed above.
Regarding claim 6, the claim recites federated learning method. Federated learning is disclosed in Alabbasi et al. WO 2021/123139 A1. However, it does not disclose allocating the computing task to the at least one physical device based, generating a computing resource exposure result according to allocations of the computing task.
Regarding claim 7, the claim depends on claim 6 addressed above.
Regarding claim 8, while some aspects of the claimed invention can be found in other references, no single reference contained each layer or an equivalent layer that performed the same function. Sabella et al. US 2022/0086218 A1 discloses a framework for secure dual mode edge application programming interface consumption in hybrid edge computing platforms. However, the prior art was not found that disclosed the language used in the specification that linked the claimed layers. 
Regarding claim 9-18, the claims depend on claim 8 addressed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473